Roberts, J.
—This suit was founded on the note and mortgage. The defendant below having been served with process, and failing to appear and answer, a judgment by default was taken, a writ of inquiry awarded, and the jury returned their verdict: “We, the jury, find for the plain*154tiff the amount of the note sued on, and that the note is the same as described in the mortgage.” Upon which a judgment was rendered for the amount of the note, and foreclosure of the mortgage.
The default determined the facts alleged in favor of the 'plaintiff; and, as there were no unliquidated damages to be assessed, there was really no need for a writ of inquiry. This case is therefore entirely unlike the ease of May v. Taylor, 22 Tex. 349, in which there was an issue made up, and a regular trial of the cause by both parties before the court and jury.
The judgment is correct, and is affirmed with damages.
Judgment aeeirmed with damages.